Shaw v Rush Mgt. Co., LLC. (2018 NY Slip Op 02575)





Shaw v Rush Mgt. Co., LLC.


2018 NY Slip Op 02575


Decided on April 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018

Sweeny, J.P., Renwick, Mazzarelli, Kahn, Gesmer, JJ.


6294 20966/12E

[*1]Ollie Whitt Shaw, et al.,	 Plaintiffs-Appellants,
vRush Management Company, LLC., et al., Defendants-Respondents.


Slavin & Slavin, New York (Barton L. Slavin of counsel), for appellants.
Morris Duffy Alonso & Faley, New York (Iryna S. Krauchanka of counsel), for respondents.

Order, Supreme Court, Bronx County (Lizbeth González, J.), entered July 8, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff Ollie Whitt Shaw was injured when, while cooking in her apartment in a residential building owned and maintained by defendants, she opened the door to her oven and there was an explosion.
There are unresolved issues as to the cause of the incident. For example, the record reveals that defendants failed to show that their employees did not cause or create the condition by placing the can of oven cleaner into the broiler section of the stove. The Fire Incident Report only states that the oven cleaner caused the fire and does not address who put it there. Furthermore, the testimonial evidence in the record raises multiple questions as to the number of individuals that performed renovation work in plaintiff's apartment the day before the explosion, and whether the stove was moved during the course of such renovation work. Such conflicting testimony as to the events leading up to the fire precludes the granting of defendants' motion (see e.g. Nyala C. v Miniventures Child Care Dev. Ctr., Inc., 133 AD3d 467 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 17, 2018
CLERK